Reasons for Allowance
Claims 44-55, 57-59, and 61-67 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Kondo (JP2008-144039A) and Li (US 2009/0326152 A1).
Specifically, the claims require micropores having an average cross-sectional dimension of from about 1 to about 30 micrometers and nanopores, whereby the plurality of nanopores constitutes from about 40 vol% to 99 vol% of the total pore volume. Although Kondo describes porous networks with both micropores and nanopores, Kondo fails to describe the required volume percentage of nanopores. Rather, Kondo describes relative high volume ratios of macropores (P) (see for instance the 75 vol% or 85 vol% of macropores within ¶ 70-76). Moreover, Kondo describes the substrates as possessing large pores (i.e. macropores) with the smaller nanopores within (¶ 6, Figure 1). Accordingly, Kondo is not seen to fairly suggest the relatively high content of nanopores claimed and is not seen to provide sufficient motivation to procure such levels. 
Li teaches biaxially oriented films made by extruding a mixture of polypropylene (matrix polymer), polylactic acid (polymeric first inclusion additive), and reactive modifier (polymeric second inclusion additive) and biaxially stretching (Abstract; Examples). The continuous phase of Li are described to be polypropylene whereas the compositions claimed require a glass transition temperature of from about 35 degrees C to about 80 degrees C. Accordingly, the compositions of Li
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
The double patenting rejections are withdrawn in view of the terminal disclaimer filed 11/9/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764